Citation Nr: 1428582	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of fracture of the thoracic spine.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy, associated with the service-connected residuals of fracture of the thoracic spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

During the course of the appeal, in an October 2012 rating decision, the RO granted a 10 percent disability rating for the Veteran's service-connected thoracic spine disability, effective January 25, 2008, when the Veteran filed his increased rating claim.  Additionally, in May 2012, the RO granted a separate 10 percent rating for associated radiculopathy, from April 10, 2012 forward.  Notably, regulations direct that disability ratings involving the spine require consideration of both orthopedic and neurologic manifestations.  As such, the issue of the propriety of the rating assigned for the associated neurologic disability is also before the Board, and the issue has been appropriately added above.  Furthermore, because the subsequent rating decisions awarded higher ratings for the service-connected back disability, but less than the maximum available benefit, the increases granted do not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In an April 2013 decision, the Board denied the Veteran's claims of entitlement to an increased disability for his thoracic spine disability and left lower extremity radiculopathy associated with the thoracic spine disability and remanded the claim of entitlement to TDIU for further evidentiary development.  The Veteran appealed the Board's decision denying his claims of entitlement to increased disability ratings for the thoracic spine disability and left lower extremity radiculopathy to the United States Court of Appeals for Veterans Claims (the Court).  In October 2013, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  An Order of the Court dated October 21, 2013 granted the motion, vacated the Board's April 2013 decision, and remanded the case to the Board.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The October 2013 JMR raised concern with the Board's determination that referral for extraschedular consideration as to the thoracic spine disability and left lower extremity radiculopathy was not warranted.  Specifically, the JMR requested that the Board address in the first instance the impact, if any, of the Court's then recent decision in Johnson (Marvin) v. Shinseki, 26 Vet. App. 237 (2013).  Notably, the Johnson case stands for the proposition that the Board is not required to consider whether a Veteran was entitled to referral for extraschedular consideration of all of his service-connected disabilities on a collective basis, and further that evidence showing the degree of the other service-connected disabilities was not relevant to the determination on the single disability before the Board.  See Johnson, 26 Vet. App. at 245.  The JMR also noted that by remanding the Veteran's TDIU claim, the Board should address whether referral for extraschedular evaluation is intertwined with the TDIU claim.    

As will be discussed below, the Board finds that remand is warranted as to the Veteran's TDIU claim.  Here, the Veteran's sole service-connected disability is his thoracic spine disability with associated left lower extremity radiculopathy, i.e., the issues on appeal.  The Board therefore finds that remand is also warranted as to these claims, as any development on TDIU will involve inspection into the back disability.  In this regard, the issues are inextricably intertwined.
With respect to the Veteran's TDIU claim, the Board remanded this claim in April 2013 to be adjudicated by the AOJ in the first instance, as the Veteran alleged unemployability due to his thoracic spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In connection with this claim, the Veteran was to be afforded a VA examination to determine the effect of his service-connected disabilities on his ability to obtain substantially gainful employment.  A review of the claims folder, to include the Veteran's virtual claims folder, reveals that the Veteran's TDIU claim has not been adjudicated by the AOJ nor has he been provided a VA examination as to the claim.  Indeed, the AOJ has not yet had an opportunity to develop the Veteran's TDIU claim due to the appeal to the Court discussed above.  As such, development of the Veteran's TDIU claim in accordance with the Board's April 2013 remand instructions is warranted.        

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for an appropriate VA examination to determine the functional impairment due to his service-connected disabilities, currently thoracic spine disability with left lower extremity radiculopathy.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   
The examiner's report should include a description of the above factors that pertain to functional loss due to the thoracic spine disability that develops on repetitive use or during flare-up.   

The examiner must express an opinion as to whether there is ankylosis of any portion of the thoracolumbar spine, and whether the Veteran's functional limitation of motion is analogous to ankylosis.

The examiner should also describe the duration during the previous year of any incapacitating episodes caused by the Veteran's low back disability.

The examiner should include a discussion of the Veteran's neurological left lower extremity complaints and any recent neurological diagnostic testing results.  Specifically, the severity of the Veteran's service-connected left lower radiculopathy should be assessed. 

Following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected thoracic spine disability and associated radiculopathy on his ability to perform tasks, including sedentary and physical tasks.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

